Per Curiam.
A motion is made in this case to dismiss the appeal on the ground that there is no judgment in the record. The record shows that the appeal is prosecuted from the judgment, and also from a special order made after final judgment.
An examination of the record discloses the fact that there is no judgment therein contained, and it does not appear that there was in fact a judgment entered which could be supplied under suggestion of diminution of the record. The appeal from the judgment is therefore dismissed, but without prejudice, however, to the taking of another appeal, if the time has not expired for so doing. It consequently follows that the appeal from the special order made after the final judgment must also be dismissed. This order is also made without prejudice to the taking of a second appeal, if the same may at this time be done.

Dismissed.